FILED
                             NOT FOR PUBLICATION                            JUN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL BLOMQUIST, d.b.a. Michael                No. 08-16910
Scott Properties, Inc.,
                                                 D.C. No. 5:07-cv-04108-JF
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

WASHINGTON MUTUAL, a Washington
corporation; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Northern District of California
                      Jeremy D. Fogel, District Judge, Presiding

                               Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Blomquist’s
request for oral argument is denied.

                                                                                 08-16910
      Michael Blomquist appeals pro se from the district court’s judgment

dismissing for lack of standing and without leave to amend his claims against non-

lender defendants alleging violations of antitrust, consumer protection, and

securities laws in connection with mortgage lending practices. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Loritz v. U.S. Ct.

App. for the Ninth Cir., 382 F.3d 990, 991 (9th Cir. 2004), and we affirm.

      The district court properly dismissed the claims for lack of standing because

Blomquist failed to allege a personal injury fairly traceable to the actions of non-

lender defendants. See id. at 992 (concluding that plaintiff lacked standing where

allegations concerning injury were speculative and unfounded).

      The district court did not abuse its discretion by dismissing the claims

without leave to amend because Blomquist failed to explain how he could cure the

pleading deficiencies. See Chaset v. Fleer/Skybox Int’l, 300 F.3d 1083, 1087-88

(9th Cir. 2002) (concluding that district court did not abuse its discretion by

dismissing without leave to amend where amendment would be futile); see also

Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1051-52 (9th Cir. 2008) (concluding

that amendment would be futile where plaintiffs already filed an amended

complaint containing the same defects as their original complaint and failed to state




                                           2                                      08-16910
what additional facts they would plead if given leave to amend, or what additional

discovery they would conduct to discover such facts).

      Blomquist’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         3                                   08-16910